Citation Nr: 9913312	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits, under the provisions of 
38 U.S.C.A. § 1151, for residuals of a left lower leg 
infection, for accrued benefits purposes.

2.  Entitlement to benefits, under the provisions of 
38 U.S.C.A. § 1151, for renal failure, for accrued benefits 
purposes.

3.  Entitlement to benefits, under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death, 
claimed to have resulted from treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  He died on October [redacted], 1995.  The appellant 
is his widow.

Review of the procedural development in the late veteran's 
claims file discloses that, during his lifetime, he filed a 
claim, received in September 1991, seeking entitlement to 
benefits, under the provisions of 38 U.S.C.A. § 1151, for 
residuals of a left lower leg infection.  He also filed a 
claim, received in March 1992, seeking entitlement to 
benefits, also under the provisions of 38 U.S.C.A. § 1151, 
for renal failure.  Both of those claims were held in 
abeyance by the Regional Office (RO) pending the resolution 
of litigation (not directly involving the veteran's claims), 
the outcome of which ultimately affected the legal basis for 
adjudication of claims arising under the provisions of 
38 U.S.C.A. § 1151.  The veteran died before the RO completed 
adjudication of his claims.

Following the veteran's death, the appellant submitted a VA 
Form 21-534, in which she indicated she was seeking benefits 
for the veteran's death based upon her claim that it was 
caused by complications resulting from Department of Veterans 
Affairs (VA) medical treatment.  It was subsequently further 
indicated by the appellant and her representative that they 
were also seeking entitlement to accrued benefits for the 
veteran's pending claims at the time of his death.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1996 rating decision of the VARO, which 
denied the appellant's claims pertaining to entitlement to 
section 1151 benefits for renal failure, for accrued benefits 
purposes; and for entitlement to section 1151 benefits for 
the cause of the veteran's death, claimed to have resulted 
from treatment at a VA facility.  The Board notes that the 
March 1996 rating decision did not specifically address the 
issue of entitlement to section 1151 benefits for residuals 
of a left lower leg infection, for accrued benefits purposes, 
as a separate claim.  The appellant submitted a notice of 
disagreement with that rating decision in March 1996, and was 
provided with a statement of the case that month.  Her 
substantive appeal was received in July 1996.

The Board notes that, although the issue of entitlement to 
section 1151 benefits for residuals of a left lower leg 
infection, for accrued benefits purposes, was not 
specifically addressed by the RO, it was implicitly 
considered by the RO along with the accrued benefits claim 
for renal failure.  Furthermore, it is clear from the 
subsequent pleadings and contentions of the appellant and her 
representative that they had continued to pursue the claim 
regarding the left lower leg infection following the 
veteran's death.  Accordingly, the Board finds that there is 
no prejudice to the appellant in now considering the issue 
regarding residuals of a left lower leg infection to be fully 
developed as a separate issue for appeal.  The issue has been 
so identified on the first page of this decision.

It is further noted that that the appellant and her son, 
accompanied by her representative, appeared and presented 
testimony at a hearing on appeal before a VA hearing officer 
at the RO in February 1997.  A complete transcript of the 
testimony is of record.

The case subsequently came before the Board in August 1998, 
and was remanded to the RO in order to provide the appellant 
with a requested hearing before a traveling Member of the 
Board.  In December 1998, the appellant and her son, 
accompanied by her representative, appeared and presented 
testimony at a hearing before the undersigned Member of the 
Board at the RO.  A complete transcript of that testimony is 
also of record.  The case has been returned to the Board for 
decision.

It is further noted that the claims file contains evidence, 
consisting of a written statement from the appellant, which 
was read into the record during the December 1998 hearing and 
was also received by the Board in December 1998.  This 
material was not previously considered by the RO.  The 
appellant submitted a statement indicating her desire to 
waive initial RO consideration of this evidence, in 
accordance with 38 C.F.R. § 20.1304(c) (1998).

The Remand section of this decision addresses the issues of 
entitlement to benefits under section 1151 for renal failure, 
for accrued benefits purposes; and entitlement to section 
1151 benefits for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1995; at the time 
of his death, he had a pending claim for entitlement to benefits, 
under the provisions of 38 U.S.C.A. § 1151, for residuals of 
a left lower leg infection.

2.  The appellant filed a claim in October 1995, seeking 
accrued benefits based upon the veteran's pending claim.

3.  The medical record a the time of the veteran's death 
demonstrated that he sustained a left lower leg disability 
secondary to a bypass heart surgery vein harvesting performed 
by VA.  


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of a left lower leg infection, has been 
established, for accrued benefits purposes.  38 U.S.C.A. 
§§ 1151, 5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.358, 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran 
underwent a period of VA hospitalization from October to 
November 1990.  At that time, it was noted that he had a 
history of non-insulin-dependent diabetes mellitus, 
hypertension, and increased cholesterol, with recurrent 
admissions for congestive heart failure over the previous two 
or three years, without chest pain.  Following a cardiac 
catheterization, the veteran underwent a coronary artery 
bypass graft in October 1990.  It was reported that he did 
well post-operatively until staples were removed from his 
saphenous vein graft site and he subsequently developed an 
open wound at the left medial calf where his saphenous vein 
had been harvested.  This widened until the veteran had a 12 
by 5 centimeters open wound on the left medial calf.  The 
veteran then underwent vigorous wound care, with every-third-
day debridements, wet-to-dry dressings with Dakin solution, 
and whirlpool therapy.  The wound slowly improved until 
discharge, without signs of granulation.

In September 1991, the veteran submitted a VA Form 21-4138, 
within which he reported that a left leg infection as a 
result of his heart bypass surgery had resulted in permanent 
disability, and he requested service connection for that 
disability.

The veteran underwent a VA examination in January 1992, and 
it was noted that the examination was conducted with the 
veteran in a wheelchair, as he was unable to stand or get out 
of the wheelchair.  The examination findings indicated no 
evidence of muscle atrophy, but a large ulcerative scarred 
area on the medial aspect of the lower third of the left 
lower leg.  There was decreased sensation to touch, pain, and 
vibratory sensations in the left leg as compared with the 
right leg.  The diagnoses indicated paresthesia of the left 
lower leg; diabetes mellitus, non-insulin-dependent; obesity; 
and a left lower leg ulceration secondary to bypass surgery 
vein graft harvesting.  The examiner also commented that the 
veteran's diabetes mellitus could have been a factor in the 
extensive ulceration of the left lower leg.

As noted in the Introduction, hereinabove, the veteran's 
claims were being held in abeyance when he died on 
October [redacted], 1995, before the claims were adjudicated 
by the RO.  Thereafter, the appellant, the veteran's widow, 
submitted a claim seeking entitlement to accrued benefits 
in October 1995.

II.  Analysis

At the outset, the Board finds that the appellant in this 
case filed a timely claim for accrued benefits.  See 
38 U.S.C.A. § 5121(c) (application for accrued benefits must 
be made within one year after date of veteran's death); see 
also 38 C.F.R. § 3.1000(c).  An accrued benefit is a periodic 
payment "to which [the veteran] was entitled at death under 
existing ratings or decisions, or . . . based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years . . . ." 38 U.S.C.A. § 5121(a); Lathan 
v. Brown, 7 Vet.App. 359, 368 (1995).

In Zevalkink v. Brown, 6 Vet.App. 483, 489-490 (1994), aff'd, 
102 F.3d 1236 (Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 
(1997); the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) stated that the substance of the 
survivor's claim for accrued benefits is purely derivative 
from any benefits to which the veteran might have been 
"entitled" at his death.  Basically, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  What the 
law has given to the survivor is, basically, the right to 
stand in the shoes of the veteran and pursue his claim after 
his death.  In the present case, the veteran had sought 
entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for the residuals of his left lower leg infection.  
The Board will now turn to an analysis of the veteran's claim 
in accordance with section 1151.

That statute provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's initial claim for benefits 
under section 1151 was filed in September 1991, and the 
appellant's claim for accrued benefits was filed in October 
1995.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim has been adjudicated 
by the RO, and is being reviewed by the Board, under the 
version of 38 U.S.C.A. § 1151 extant before the enactment of 
the statutory amendment, as interpreted in the Gardner 
decisions, supra, and under the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has repeatedly held 
that, for a service connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Epps v. Brown, 
supra, and Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Opinions of the VA General Counsel have held that there are 
similarities, including the well-grounded requirement, 
between the adjudication of service connection claims and 
claims for benefits under the provisions of 38 U.S.C.A. 
§ 1151.  See VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 
(Feb. 11, 1997).  In addition, the Court has ruled that a 
claimant under the provisions of 38 U.S.C.A. § 1151 must 
submit sufficient evidence to make a claim well grounded.  
Ross v. Derwinski, 3 Vet.App. 141, 144 (1992); Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization, medical examination, or treatment.

In this particular case, the veteran initially claimed 
residuals of a left lower leg infection as a result of 
surgery performed for a heart bypass.  After a review of the 
evidence, the Board finds that the veteran had submitted a 
well-grounded claim.  In so finding, we note that the veteran 
underwent a heart bypass operation at a VA facility, which 
included a saphenous vein graft site.  The graft site 
subsequently became infected and developed into an open 
wound, and it is clear that this was not an intended 
consequence of the VA medical procedure.  Furthermore, VA 
examination in January 1992 did determine that the veteran 
had a left lower leg disability secondary to the bypass heart 
surgery vein harvesting.

Although it was noted, in the medical records, that the 
veteran's diabetes mellitus could have been a factor in the 
extensive ulceration, it was nonetheless clear that the 
disorder was secondary to the bypass surgery.  Therefore, the 
veteran has met the requirements of well groundedness as 
articulated in Elkins, Epps, and Caluza, supra.  Furthermore, 
as medical evidence indicates that the residuals of his left 
lower leg infection were secondary to his VA surgery, the 
Board finds that the disorder has been shown to constitute a 
disability resulting from VA medical treatment.  It will be 
the responsibility of the RO to determine the appropriate 
evaluation to be assigned for accrued benefits purposes.  
Accordingly, entitlement to benefits, under section 1151, for 
residuals of a left lower leg infection, for accrued benefits 
purposes, is granted.  See 38 C.F.R. § 3.358(a), (c).


ORDER

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of a left lower leg infection is 
granted, for purposes of accrued benefits, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

Turning now to the issues of entitlement to benefits for 
renal failure, for accrued benefits purposes; and for the 
cause of the veteran's death, both claimed under the 
provisions of section 1151, the Board notes that the 
appellant and her representative contend, in essence, that 
the veteran received poor medical care during his 
hospitalization by VA, which caused his renal failure and 
ultimately his death.

Preliminary review of the remainder of the evidentiary record 
indicates that, in support of these contentions, the 
appellant has asserted that the veteran was allergic to 
saline solution but was still given saline during his VA 
hospitalization.  In this regard, it is noted that a VA 
outpatient treatment record dated in February 1992 has been 
highlighted by the appellant.  This record reports that the 
veteran had "gained over 40 pounds since early December and 
the culprit was normal saline IVPB's as vehicle for Unasyn 
IV."  The appellant contends that the saline solution caused 
a significant weight gain, which in turn caused the veteran's 
subsequent kidney failure.

Also submitted was a statement from the veteran's daughter-
in-law, who identified herself as a registered nurse.  She 
indicated that she had noticed excessive weight gain by the 
veteran during the treatment of his foot ulcer.  She 
suspected that his fluid retention was related to his IV's.  
She further indicated that the veteran had been compliant 
with his diet requirements and she was certain that his 
weight gain did not result from poor diet compliance.  Both 
the appellant and her son gave similar testimony at both the 
hearing before the RO and the hearing before the undersigned 
Member of the Board.

In April 1997, the appellant also submitted a number of 
references to the Triple I Prescribing Guide and AMA Guide to 
Prescriptions and Over-the-Counter Drugs, in which she 
contended that medications given to the veteran, to include 
Unasyn, Vancomycin, Lasix, and Metolazone, can be responsible 
for renal complications and may have contributed to his renal 
failure.

As set forth above, section 1151 contemplates, in pertinent 
part, the payment of compensation or dependency and indemnity 
compensation when the evidence shows that there exists a 
causal connection between the treatment received during a VA 
hospitalization and the subsequent development of additional 
disability or death.  As further set forth above, a claim for 
38 U.S.C.A. § 1151 benefits must be accompanied by medical 
evidence of a additional disability or death and medical 
evidence that the additional disability or death resulted 
from VA hospitalization, medical examination, or treatment.  
As discussed in the decision above,  such a claim is subject 
to the requirement of a well-grounded claim and medical 
evidence to establish a causal connection between the claimed 
injury and the disability in issue.

Applying the law to this particular appeal, the Board finds 
that, at this point in the development of the case, it would 
be premature to determine the well-groundedness of the 
appellant's remaining claims.  However, the question is a 
very close one and the Board understands how sincerely held 
the appellant's contentions are in this case.  The veteran 
experienced renal failure and subsequently died following 
prolonged care by VA; clearly, that constituted additional 
disability or death.  However, just as clearly, he also 
suffered from a number of serious conditions with which he 
was afflicted long before the VA treatment in question and it 
is not at all clear that the treatment he received from VA 
was responsible for either his renal failure or his ultimate 
death.

The Board has noted that the veteran did expire while 
undergoing VA treatment, the appellant has alleged poor or 
improper treatment caused or at least contributed to the 
veteran's death, and the medical record does support at least 
one of the appellant's contentions, specifically that the 
veteran experienced a significant weight gain as a result of 
being given saline solution.

In this regard, the Board notes that we may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Here, it 
appears that the RO, by determining that there was no 
indication that the veteran suffered an injury or aggravation 
of an injury resulting in his death as a result of hospital 
treatment, entered a determination about questions requiring 
medical expertise which are not shown to be based upon 
independent medical opinion evidence.

Accordingly, the Board finds that a remand is necessary, so 
that a VA physician may review the medical record of 
treatment and express an opinion as to whether or not there 
was a causal relationship between the nature of treatment 
provided by VA and the cause of the veteran's renal failure 
and ultimate death.  The VA physician may address the 
appellant's contentions regarding the allegedly improper 
treatment.  However, the Board emphasizes that the central 
focus of this inquiry is to elicit an objective opinion to 
address what, if any, causal relationship existed between the 
veteran's VA treatment and the veteran's renal failure and 
death, as distinguished from whether such treatment was 
negligently or improperly provided.

As noted above, no finding of fault on the part of VA is 
necessary to support the appellant's claim.  In other words, 
an opinion regarding causation of the veteran's renal failure 
and death must state with particularity whether or not the 
veteran's renal failure and death would have occurred 
irrespective of any diagnostic or treatment measures 
performed by VA.  In view of the foregoing, the case is 
REMANDED to the RO for the following action:

1.  The case should be referred to an 
appropriate VA medical professional for 
review of the entire record.  
Specifically, the physician should be 
requested to express an opinion as to 
whether or not there is a causal 
relationship between the nature of 
treatment provided the veteran by VA 
after 1990, and the cause of the 
veteran's renal failure and ultimate 
death.  In rendering this opinion, the 
physician should take into account the 
appellant's contentions of inappropriate 
treatment, to include the contentions of 
complications resulting from the 
administration of saline solutions and 
various medications.  However, the Board 
emphasizes, this opinion must address the 
causal relationship, if any, between the 
VA treatment and the veteran's renal 
failure and death, as distinguished from 
whether such treatment was, or was not, 
negligently provided.  A complete 
rationale should be provided for the 
opinion expressed.

2.  When the development requested above 
has been completed, the RO should again 
review the case, including any additional 
evidence received.  The RO's 
readjudication of the claim should 
include a determination of whether or not 
VA treatment caused, i.e., resulted in, 
the veteran's renal failure and death, in 
view of caselaw and amended regulations 
which have removed the requirement for 
the appellant to show fault or accident 
to prevail in a case involving benefits 
pursuant to 38 U.S.C.A. § 1151.  If any 
determination remains unfavorable to the 
appellant, the RO should furnish her, and 
her representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Thereafter, the appellant and her representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case. The purpose of this REMAND is to 
further develop the record and to ensure due process to the 
appellant.  No action is required by the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

